Citation Nr: 1505372	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for autoimmune hepatitis, to include as secondary to sarcoidosis.

6.  Entitlement to service connection for hyperlipidemia.

7.  Entitlement to service connection for a heart condition, to include as secondary to sarcoidosis.

8.  Entitlement to service connection for sarcoidosis.

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for an eye condition, to include as secondary to sarcoidosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of autoimmune hepatitis, a heart condition, sarcoidosis, and an eye condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  PTSD has not been shown during the pendency of the appeal.

2.  Major depression has not been shown during the pendency of the appeal.

3.  Hypertension did not have its onset during active service, result from disease or injury in active service, nor was it manifested to a compensable degree within one year after the separation from active service.

4.  Diabetes mellitus did not have its onset during active service, result from disease or injury in active service, nor was it manifested to a compensable degree within one year after the separation from active service.

5.  Hyperlipidemia is a laboratory finding and not a disease or disability under VA law and regulations.

6.  A back disability did not have its onset during active service or result from disease or injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for entitlement to service connection for major depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5107 (West); 38 CFR §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

4.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5107 (West); 38 CFR §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

5.  A disability manifested by hyperlipidemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.119 (2014). 

6.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Since hyperlipidemia is merely a laboratory finding, and not a disability for which VA benefits may be paid, no development of that issue is warranted.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Regarding the issues of service connection for PTSD, major depression, diabetes mellitus, a back disability, and hypertension, a standard October 2008 letter satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service private treatment records have also been obtained.

Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not indicate that the claimed diabetes, a back disability, and hypertension may be associated with an established event, injury, or disease in service, and the record does not contain competent lay or medical evidence of a current diagnosed disability or recurrent symptoms of PTSD and major depression.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA's duty to assist has been met.


II. Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Service connection for certain chronic diseases, such as hypertension, may be established based on a legal "presumption" by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

PTSD and Major Depression

The Veteran contends that service connection is warranted for PTSD and major depression.  

There is no competent evidence that the Veteran currently suffers from PTSD and major depression or any other psychiatric disorder.  Although the Veteran submitted statements regarding stressful events during service, there were no objective findings or diagnosis of any psychiatric disorder of record.  

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no evidence that the Veteran has had the claimed disabilities at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran currently has PTSD and major depression falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

In the absence of evidence of a current disability, the preponderance of evidence is against the claims for service connection of PTSD and major depression; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Hypertension, Diabetes Mellitus, and a Back Disability

Post-service medical treatment records show that the Veteran had been diagnosed as having hypertension, diabetes mellitus and mild disc bulging of the lumbar spine.  Therefore, the first requirement for service connection for these claims, the existence of a current disability, is met.

The medical evidence from service does not show, nor does the Veteran contend, that his hypertension, diabetes mellitus, and a back disability had their onset in service.  Service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of hypertension, diabetes mellitus and a back disability.  High blood pressure was not shown until May 2000, diabetes mellitus was not diagnosed until March 2008, and a back disability was not diagnosed until a May 2010 MRI examination was performed.  This evidence weighs against the onset of hypertension, diabetes mellitus and a back disability during the Veteran's period of service.

There is no competent medical evidence of record showing that the Veteran's hypertension, diabetes mellitus and a back disability had their onset during active service or is related to any in-service disease or injury during active service.  Private medical treatment records regarding hypertension, diabetes mellitus and his back disability make no mention of any link between these conditions and service.  

Next, the evidence does not show that the Veteran had hypertension and diabetes mellitus to a compensable degree within one year following his separation from service.  High blood pressure was first seen in May 2000 and diabetes mellitus was first diagnosed in March 2008, which was many years after service.  As such, service connection on a presumptive basis for chronic diseases is not warranted.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran's currently diagnosed hypertension, diabetes mellitus and a back disability had their onset in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

In sum, the preponderance of the evidence is against the claims of service connection for hypertension, diabetes mellitus and a back disability.  There is no doubt to be resolved and service connection is not warranted for hypertension, diabetes mellitus and a back disability.  See 38 U.S.C.A. § 5107(b); 3.102.

Hyperlipidemia

Concerning the hyperlipidemia claim, the Board notes that this is a laboratory result and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Thus, in this case, while elevated cholesterol (hyperlipidemia) may be a risk factor for disability, it is not itself a disability for VA purposes.  Accordingly, there is no basis for awarding service connection for hyperlipidemia, and the appeal in this regard is denied.


ORDER

Service connection for PTSD is denied.

Service connection for major depression is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

Service connection for hyperlipidemia is denied. 

Service connection for a back disability is denied.


REMAND

Regarding the claimed sarcoidosis, in a letter dated July 2010, the Veteran's private physician stated that this condition could have started prior to discharge from active duty based on symptoms of fatigue, shortness of breath, and dyspnea on exertion.  This opinion is speculative at best and there is no evidence that the physician reviewed the claims file.  Service treatment records do not show complaints relating to fatigue, shortness of breath, and dyspnea on exertion.  The Veteran did have complaints of chest pain on exertion on entrance to service and a chest x-ray in January 1971 was negative.  

As the evidence is inadequate to decide the claim for sarcoidosis, additional development under the duty to assist is needed, specifically a VA examination with expert medical opinion.

Finally, the Board notes in various correspondence that the Veteran claims he believes that his heart condition, autoimmune hepatitis and eye condition may be secondary to his sarcoidosis.  As the development for the claim for service connection for sarcoidosis could have an impact on the outcome of the issues of service connection for a heart condition, autoimmune hepatitis, and an eye condition as they may be secondary to sarcoidosis, these issues are also considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the a heart condition, autoimmune hepatitis, and an eye condition issues should be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional(s) to determine the etiology of his sarcoidosis, a heart condition, autoimmune hepatitis, and an eye condition.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the diagnosed sarcoidosis either commenced during the Veteran's military service or is otherwise related to the Veteran's period of active service.

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any currently diagnosed heart condition, hepatitis, and any currently diagnosed eye condition:

a) commenced in service, or 
b) are otherwise related to service, or 
c) are caused by sarcoidosis, or
d) are aggravated by sarcoidosis
 
The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the disability prior to aggravation by sarcoidosis.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran, and the July 2010 private physician's letter.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, after the above development has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


